internal_revenue_service p o box cincinnati oh department of the treasury director exempt_organizations number release date contact person identification_number telephone number employer_identification_number uniform issue list number uil date date legend b foundation c organization d program e company x amounts y amounts dear this is in reference to your letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted indicates that grants funded by b will be administered supervised and paid out by c the internal_revenue_code and has been classified as a publicly_supported_organization name of your scholarship program is d c is exempt from federal_income_tax under sec_501 of the under the terms of an agreement you will make annual contributions to c to fund c will prepare and furnish application scholarships for the children of the employees of e forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by the recipients in their educational programs recipients are determined solely by c utilizing selection criteria you provided whereby each candidate is evaluated based on the following past academic record and future potential demonstrated leadership and participation in school and community activities honors work experience statement of goals and educational aspirations and goals unusual personal or family circumstances and an outside appraisal financial need will be foundation ein considered recipients will be selected from a poo of qualified applicants with primary consideration given to those who demonstrate the greatest need c will issue the following reports to b - - - - - program summary number of awards size of awards and final fees recipient form student names institution going to location summary towns recipients came from statistical report complete breakdown by demographics of recipients program history will not be produced until the second year_of_participation the authorized distributions for new awards will be x awards ranging from y will be given examples of unusual personal or family circumstances include a student’s lower grade point average that would typically be beyond their control examples of these circumstances would include learning disabilities or handicaps or the loss of an immediate_family member financial need will be considered in determining the amount of each award recipients must demonstrate need to receive an award preference will be given to students planning to enroll or who are already enrolled in a full- time undergraduate course of study at an accredited two-year college or vocational-technical school awards are not renewable however students may apply to the program each year they meet eligibility requirements awards are for undergraduate study only the number of new awards in any year will not exceed percent after applying the rounding convention of the irs rev_proc of the number of employees’ children who i were eligible ii were applicants for such grants and iii were considered by the selection committee in selecting the recipients of grants in that year the scholarships will not be used as a means of inducement to recruit employees for b and e nor will a grant be terminated if the employee leaves b and e scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 of the code the recipient will not be restricted in his her course of study c will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals selection of grant recipients under b will be made by a committee of individuals chosen and directly solely by c who are knowledgeable in the education field and who have the foundation ein background and knowledge to properly evaluate the potential of applicants the selection committee will be totally independent and separate from b and e selection of recipients will be forwarded by c to b solely to verify the recipients’ eligibility requirements and the selection criteria followed by the committee in considering the candidates the candidates and in making selections public announcement of the b grants will be made either by c selection committee or by b b imposes minimum requirements for grant eligibility these requirements are related to the purpose of b and act to limit the selection committee’s consideration to those children of employees who both meet the minimum standards for admission to an educational_institution for which grants are available and would be reasonably be expected to attend such institution the following requirements are placed on applicants a b applicants must be dependent_children age and under of employees of e who have a minimum of one year of employment with the company as of the application deadline date eligibility is not related to any other employment related factors dependent_children are defined as natural and legally adopted children or a stepchild children living in the employee’s household or primarily supported by the employee applicants must be high schoo seniors who plan to enroll for the first time or students who are already enrolled in a full-time undergraduate course of study at an accredited two-year or four-year college or university sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 revrul_81_217 1981_2_cb_217 describes a situation involving a private_foundation making grants to an organization that is not a private_foundation to provide scholarships only to children of a particular employer the organization that is not a private_foundation evaluates the students according to its own criteria including student performance on a qualifying examination since grant funds are distributed only to children of employees of a foundation ein particular company students who receive scholarships are not selected completely independently of the grantor accordingly any such scholarships awarded and paid after date are considered to be individual grants under sec_4945 for which advance approval of grant procedures are required under sec_4945 revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set forth eight conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 of the code section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to c for the awarding of scholarship grants comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent foundation ein if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director of exempt_organizations rulings and agreements enclosure notice
